ACCEPTED
                                                                                        03-14-00789-CR
                                                                                               4864232
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                   4/13/2015 2:03:58 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                     IN THE THIRD COURT OF APPEALS
                            AT AUSTIN, TEXAS
                                                                       FILED IN
                                                                3rd COURT OF APPEALS
                                                                    AUSTIN, TEXAS
GEORGE HENRY WALKER,                    §         CAUSE NO. 03-14-00789-CR
                                                                4/13/2015 2:03:58 PM
           Appellant                    §         TRIAL COURT NO.    B 13-0883-SB
                                                                  JEFFREY   D. KYLE
                                        §                               Clerk
                                                  CAUSE NO. 03-14-00790-CR
V.                                      §         TRIAL COURT NO. B 14-0650-SA
                                        §
THE STATE OF TEXAS,                     §         CAUSE NO. 03-14-00791-CR
             Appellee                   §         TRIAL COURT NO. B 14-0994-SB


                            MOTION TO WITHDRAW

TO THE HONORABLE JUDGES OF SAID COURT:

      NOW COMES Erika Copeland, PO Box 399, Cedar Park, Texas 78613,

appellate attorney for George Henry Walker, and respectfully moves this

Honorable Court to allow said attorney to withdraw as attorney of record in this

matter, terminating his representation of the above referenced appellant and for

good cause would respectfully show this Honorable Court as follows:

                                            I.

      Contemporaneous with the filing of this Motion to Withdraw, counsel has

filed an Anders brief. Withdrawal of counsel is necessary to permit Mr. Walker to

file a pro se response brief, if he so desires.
                                        II.

                               Pending Deadlines

      Appellant’s brief is due May 11, 2015.

                                        III.

                 Documents Filed and Prepared for Defendant

      Counsel has prepared a docketing statement and Appellant’s Brief in these

causes, and has filed same with this Court.         Counsel previously prepared

Appellant’s Notices of Appeal, Requests for Reporter’s Record and Designations

of Clerk’s Record.

                                        IV.

                  Notice of Last Known Address of Defendant

      Counsel has notified Appellant of the filing of this Motion to Withdraw and

of the filing of this brief by mailing a copy of this Motion to Appellant’s last

known mailing address by regular, first class mail and by certified mail, return

receipt requested, and addressed as follows:

                          George Henry Walker
                          TDCJ No. 01967140
                          J. Middleton Transfer Facility
                          13055 FM 3522
                          Abilene, Texas 79601

                                        V.

      WHEREFORE, Movant prays this Honorable Court to allow Movant to

withdraw from the representation of appellant and would, in all things, relieve
Movant herein, discharging Movant from her obligations and responsibilities to

this appellant in this matter.

                                    Respectfully submitted,

                                    COPELAND LAW FIRM
                                    P.O. Box 399
                                    Cedar Park, TX 78613
                                    Pho: 512.897.8126
                                    Fax: 512.215.8114
                                    Email: ecopeland63@yahoo.com

                                    /s/ Erika Copeland
                                        Erika Copeland
                                        State Bar No. 04801500
                                        Attorney for Appellant


                    CERTIFICATE OF SERVICE AND OF
                       COMPLIANCE WITH RULE 9

            This is to certify that on April 13, 2015, a true and correct copy
 of the above and foregoing document was served on George McCrea, District
 Attorney, Court Street Annex, 124 W. Beauregard, San Angelo, Texas and on
 George Henry Walker, TDCJ No. 01967140, J. Middleton Transfer Facility,
 13055 FM 3522, Abilene, Texas 79601, in accordance with the Texas Rules of
 Appellate Procedure, and that Appellant’s brief is in compliance with Rule 9
 of the Texas Rules of Appellate Procedure and that portion which must be
 included under Rule 9.4(i)(1) contains 451 words.

                                           /s/ Erika Copeland
                                               Erika Copeland
                                                                                               ACCEPTED
                                                                                          03-14-00789-CR
                                                                                                 4864132
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     4/13/2015 2:01:15 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
              CAUSE NOS. 03-14-00789-CR; 03-14-00790-CR;

                            and 03-14-00791-CR


George Henry Walker                     §      IN THE COURT OF APPEALS

V.                                      §      THIRD JUDICIAL DISTRICT

THE STATE OF TEXAS                      §      SITTING AT AUSTIN, TEXAS


                          CERTIFICATE OF COUNSEL


        In compliance with the requirements of Anders v. California, 386 U.S. 378

(1967), I, Erika Copeland, court-appointed counsel for appellant, George Henry

Walker, in the above-referenced appeals, do hereby verify, in writing, to the Court

that I have, in each of the above-referenced causes:



     1. notified appellant that I filed a motion to withdraw as counsel with an
        accompanying Anders brief, and provided a copy of each to appellant;

     2. informed appellant of his right to file pro se responses identifying what he
        believes to be meritorious grounds to be raised in his appeals, should he so
        desire;

     3. advised appellant of his right to review the appellate records, should he wish
        to do so, preparatory to filing those responses;

     4. explained the process for obtaining the appellate records, provided a Motion
        for Pro Se Access to the Appellate Record lacking only appellant’s signature
        and the date, and provided the mailing address for this Court; and
5. informed appellant of his right to seek discretionary review pro se should
   this Court declare his appeals frivolous.


                                        Respectfully submitted,

                                        /s/ Erika Copeland
                                            Erika Copeland

                                        Attorney for Appellant